Order of business
The final version of the draft agenda for the present part-session as drawn up by the Conference of Presidents at its meeting of 7 December 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
We shall examine the amendments proposed.
Tuesday:
Mr President, there is a slight mistake in Tuesday's agenda regarding Commission Question Time. According to the English version, Question Time starts at 6 p.m. and goes on until 7.30; in the French version, it starts at 6.30 and goes on until 7.30. So either our French colleagues are being deprived of half an hour of questions, which is not very fair on them, or the French agenda is correct and we are all being deprived of half an hour of questions, which is not very fair on us. Perhaps you could explain.
Without wishing to set a precedent, I must tell you that the French version is the correct version.
(DE) Mr President, I am not surprised by your claim that this is not a precedent. I have looked into this. The reality is that, of all Question Times this year, 75% were cut short or deferred, yet we are told, again and again, that this is exceptional.
No, when I said a precedent I was talking about our taking the French version as the correct version. That was what I meant when I said, 'without wishing to set a precedent'.
- Thursday:
With regard to the debates on cases of breaches of human rights, democracy and the rule of law, the Group of the European People's Party (Christian Democrats) and European Democrats proposes that the item 'Release of health workers imprisoned in Libya' be replaced with the item 'Myanmar'.
Does that group wish to explain its proposal?
It would appear not.
Mr Swoboda, do you wish to speak for or against?
(DE) Mr President, that is a very difficult question. I would like to hear some justification for why we should now discuss Burma instead of the unfortunate nurses and medical personnel in Libya, whom we do not want to let down so badly in this way. If I am to be able to speak in favour or against, I would like to hear a justification first; if there are good reasons for making matters even more difficult for these nurses, then we propose to abstain, but the message needs to go out from this House that Libya is being criticised for the fact that they are not yet at liberty.
Mr President, that is exactly it. It is not the right time. The judicial proceedings involving the Bulgarian nurses have come at a very critical moment. Having such a resolution this week would be very dangerous; it would do more harm than good. It is for that reason that it would be better to shelve any proposal to have a motion for a resolution this week and to change the topic entirely.
(DE) Mr President, even though we shall be abstaining in the vote on the replacement, we can go along with the substance of these arguments, but I would like once again to emphasise - and I hope that we agree on this - that we will be raising objections to the actions taken in Libya and shall be continuing to defend the interests of the Libyan nurses and the medical personnel as we have done in the past.
It was not very clear to me whether you were speaking for or against, but we shall proceed to the vote in any case.
(Parliament accepted the proposal)
(The order of business was adopted)